DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions.
Abstract & Drawings
The amended Abstract and Drawings filed 1/27/2021 are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See reasons for allowance in Final Rejection filed 11/02/2020.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on 7 AM - 5:30 PM EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3669